Citation Nr: 0527048	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-11 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from September 1996 to 
September 2000.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim of 
entitlement to service connection for hypertension.  His 
claims file subsequently was transferred to the RO in Newark, 
New Jersey, and that office certified his appeal to the 
Board.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his claim for hypertension has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran has hypertension, which is causally or 
etiologically related to his service in the military.


CONCLUSION OF LAW

The veteran's hypertension was not incurred or aggravated 
during service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004). Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.
In the case at hand, the veteran was sent a VCAA letter in 
July 2003 explaining the type of evidence required to 
substantiate his claim.  The letter also indicated what 
evidence he was responsible for obtaining and what VA had 
done and would do in helping him obtain supporting evidence.  
There was no specific mention, per se, of the "fourth 
element" discussed in Pelegrini II, but the letter 
nonetheless explained that he should identify and/or submit 
any supporting evidence.  And in Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005), the Court held that requesting 
additional evidence supportive of the claim rather than 
evidence that pertains to the claim does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists.  
Furthermore, as also held in Mayfield, an error, whether 
procedural or substantive, is only prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" 
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984). The content of the VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

The July 2003 VCAA letter was not sent until after the RO's 
initial adjudication of the claim in June 2001.  So this did 
not comply with the requirement that VCAA notice precede the 
initial RO adjudication.  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  Here, 
as mentioned, the July 2003 VCAA letter provided the veteran 
with ample opportunity to respond before his appeal was 
certified to the Board in August 2005.  However, he did not 
respond to the notice and has not otherwise indicated he has 
any additional relevant evidence to submit or which needs to 
be obtained.  After sending him the VCAA letter, the RO 
obtained his VA outpatient treatment (VAOPT) records from 
2002 and 2003, and his representative submitted statements in 
support of his claim in September 2003 and more recently in 
August 2005.  So under these circumstances, the Board finds 
that he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing 
of notice".  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).  Consequently, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions such as 
hypertension are chronic, per se, and therefore will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's April 1996 Report of Medical History for 
purposes of enlistment into the military indicates that his 
heart and vascular system were normal upon clinical 
evaluation.  His blood pressure was 110/62.  He began serving 
on active duty in September 1996.  In August 1997, his blood 
pressure was 110/78.  And in December 1997, it was 101/51.  
In September 1998, his blood pressure was 142/81 and 129/76.

In February 1999, the veteran's blood pressure was 144/70 and 
145/76.  In May 1999, it was 138/83; in June 1999 it was 
139/78; and in August 1999 it was 121/75 and 113/65.  A 
November 1999 blood pressure reading was 139/77.  In January 
2000, his blood pressure was 147/64.  In March 2000, it was 
139/77.  His military service ended in September 2000.

The veteran was afforded a VA general medical examination in 
November 2000.  According to the report of that evaluation, 
his blood pressure was 140/90, 140/94, and 140/96.  He denied 
a history of high blood pressure.  The diagnosis was possible 
early hypertension.

In November 2002, the veteran was provided a VA heart 
examination.  The report acknowledges that his blood pressure 
readings were abnormal at the time of the November 2000 VA 
examination, in that he was very young and had high blood 
pressure readings of 140/90, etc., on that date.  However, 
the VA examiner noted that the veteran did not have high 
blood pressure outside that date, as his serial blood 
pressure readings in 2002 were negative for any evidence of 
high blood pressure.  On separate dates in July 2002, his 
blood pressure was 128/62 and 135/65.  Earlier in November 
2002, his blood pressure was 130/68 and 108/69.  Two days 
prior to the current VA examination, his blood pressure was 
117/68.  And on the day of the VA examination his blood 
pressure was 110/70.  The diagnosis was no evidence of high 
blood pressure.

The veteran's VA medical records, dated from July through 
December 2002, are negative for treatment or a diagnosis of 
hypertension.  In December 2002, his blood pressure was 
123/68.

Based on these medical findings, the Board finds the 
preponderance of the evidence is against the claim for 
service connection for hypertension.  There is no persuasive 
medical nexus evidence of record indicating or otherwise 
suggesting the veteran has hypertension that was incurred 
during or as a result of his military service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Indeed, 
there is medical evidence to the contrary.  His service 
medical records are negative for complaints (e.g., relevant 
symptoms), a diagnosis, or treatment of hypertension, and his 
blood pressure readings in service were consistently within 
normal limits.  Of equal or even greater significance, he, 
himself, denied experiencing high blood pressure while on 
active duty in the military.

According to VA regulation, hypertension must be confirmed by 
readings taken two or more times on at least three different 
days and is defined as a diastolic blood pressure of 
predominantly 90mm or greater and isolated systolic 
hypertension means systolic blood pressure is predominantly 
160mm or greater with diastolic pressure of less than 90mm.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).  And to 
have hypertension to a compensable degree (meaning at least 
10-percent disabling), the veteran must have a diastolic 
blood pressure predominantly 100 or more; or systolic 
pressure predominantly 160 or more; or minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

While the Board acknowledges the veteran's blood pressure was 
temporary elevated at his November 2000 VA general medical 
examination, so within the one-year presumptive period 
following his discharge from the military in September 2000, 
his blood pressure was not elevated on any previous or 
subsequent occasions, such that he would be entitled to the 
minimum compensable rating of 10 percent under Code 7101.  
The VA examiner specifically made note of this important 
fact.  And while the Board also recognizes that a diagnosis 
of "possible" early hypertension was made at the conclusion 
of the November 2000 VA examination, again, well within the 
time allotted for presumptive service connection, this 
finding was not confirmed by the subsequent November 2002 VA 
examination.

Likewise, the veteran's VA medical records do not show 
elevated blood pressure readings or that any of his treating 
clinicians have diagnosed him with persistently high blood 
pressure (i.e., hypertension).  See 38 C.F.R. § 3.303(b) 
(isolated findings are insufficient to establish chronicity).  
In fact, the November 2002 VA examiner 


found that the veteran did not have high blood pressure upon 
repeated evaluation on multiple dates, and noted that his 
blood pressure was only elevated on the one isolated date of 
the November 2000 VA examination.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1998) ("Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.").  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").   

The only evidence at other times alleging the veteran has 
hypertension that is related to his service in the military 
comes from him, individually.  And as a layman, he simply 
does not have the necessary medical training and/or expertise 
to determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have limited 
probative value without medical evidence substantiating them.  
Consequently, absent medical evidence of a causal 
relationship to his service in the military, service 
connection cannot be granted because the preponderance of the 
evidence is unfavorable.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.




ORDER

The claim for service connection for hypertension is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


